Title: From John Adams to Elkanah Watson, 10 December 1822
From: Adams, John
To: Watson, Elkanah



Dear Watson,
Montezillo December 10th: 1822—

I thank you for your kind letter of the 4th: Instant. I wish that time may bring forth as able a vindicator of the merits of your useful life, as Mr VanderKemp, has proved in defence of my reputation with posterity, for some little usefulness in Holland—This testimony of Mr VanderKemp was as unexpected to me as if Luzac, De Geislaer, Van Berkel, Father Dumas, Cerisier or VanderCapellen de Pol, had risen from the grave and published such a narration. It is written however, avec connaissance de Cause.
I recollect the agreeable hours I have passed with you in France, Holland, England and America, and our correspondence for forty years, and regret that we have not lived nearer together. The Pamphlet which you mention respecting the Canal—has escaped my attention. I will thank you for another copy. I hope you see and receive the Old Colony Memorial; a new paper instituted in Plymouth and Edited by William Thomas Esqr:. A paper which deserves to be read and encouraged by all America—
I am, Sir, both rationally & affectionately / Your Friend
John Adams